EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09 October 2019 and 25 April 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a second holding member configured to hold the first holding member and move integrally with the first holding member; a first regulating region configured to define a movement range of the first holding member in the relative movement direction; and a second regulating region configured to define a movement range of the second holding member in the relative movement direction, wherein a position of a first contact region of the first holding member, which comes into contact with the first regulating region during the relative movement, is different from a position of a second contact region of the second holding member, which comes into contact with the second regulating region during the relative movement, in the relative movement direction, and wherein a position of the first regulating region is different from a position of the second regulating region in the relative movement direction so that, in the relative movement direction, a difference between a distance from the first contact region to the 
Claims 2-9 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a drive device comprising, inter alia, a second holding member configured to hold the first holding member and move integrally with the first holding member; a first regulating region configured to define a movement range of the first holding member in the relative movement direction; and a second regulating region configured to define a movement range of the second holding member in the relative movement direction wherein a position of a first contact region of the first holding member, which comes into contact with the first regulating region during the relative movement, is different from a position of a second contact region of the second holding member, which comes into contact with the second regulating region during the relative movement, in the relative movement direction, and wherein a position of the first regulating region is different from a position of the second regulating region in the relative movement direction so that, in the relative movement direction, a difference between a distance from the first contact region to the first regulating region and a distance from the second contact region to the second regulating region is smaller than a difference between the position of the first contact region and the position of the second contact region.
Claim 11 depends on claim 10 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamasaki (U.S. PG Publication No. 20150200610) discloses an ultrasonic wave motor, an ultrasonic wave motor-equipped device such as a lens barrel device, and a lens holding device capable of stably moving a holding member such as a lens holding member by employing relatively small number of components.
Shiono (U.S. PG Publication No. 20170317614) discloses an ultrasonic motor capable of being miniaturized while providing a pressing mechanism that presses a vibrator onto a contacting member and a mechanism that is provided to be movable in a pressing direction without any backlash in a driving direction. 
Nishitani (U.S. PG Publication No. 20180088298) discloses a linear driving apparatus using a vibration wave motor and an optical apparatus.
Ito et al. (U.S. PG Publication No. 20180287516) discloses a vibration wave motor having a vibrator that can move to a position where at least part of the vibrator and the fixing portion overlap each other in a pressure direction of the pressure member.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




17 July 2021				/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837